 Case 2:21-mj-00028-JHR Document 4 Filed 02/05/21 Page 1 of 1   PageID #: 18




                       United State District Court




                            District of Maine



         NOTICE RE: TELEPHONE AND VIDEO HEARINGS
                         April 3, 2020

     Judicial Conference policy generally prohibits the broadcasting of
proceedings in federal trial courts. Persons granted remote access to
proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings
pursuant to Judicial Conference policy (JCUS-SEP 94, pp. 46-47). This
prohibition applies to counsel, the parties, the media and any member of
the public.

     Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the court.
